323 F.2d 869
Gentle Lawrence McCOY, Appellant,v.HOWARD'S FURNITURE COMPANY, Inc., Appellee.
No. 20464.
United States Court of Appeals Fifth Circuit.
October 25, 1963.

Appeal from the United States District Court for the Northern District of Georgia; Lewis R. Morgan, Judge.
Robert Leroy Chipley, Jr., Atlanta, Ga., for appellant.
Before TUTTLE, Chief Judge and JONES and BELL, Circuit Judges.
PER CURIAM.


1
This appeal is from the judgment of the District Court sustaining an order of the Referee in Bankruptcy granting a reclamation petition under which possession of household furniture was sought. The title to the furniture was vested in the creditor under conditional sales contracts.


2
The errors asserted had the full attention of the District Court. The opinion of that court, reported under the name and style of McCoy v. Howard's Furniture Company, 1963, 222 F.Supp. 974, is full in all respects, and is adopted as the opinion of this court. It follows that there is no merit in the appeal, and that the judgment must be and is Affirmed.